                            1
                            2
                            3                           UNITED STATES DISTRICT COURT
                            4                         EASTERN DISTRICT OF CALIFORNIA
                            5   VERNON FIFE, on behalf of himself and all       Case No.: 1:18-cv-00950-DAD-BAM
                                others similarly situated,
                            6                                                   STIPULATION AND ORDER TO STAY
                                                  Plaintiff,                    RULING ON PLAINTIFF’S MOTION FOR
                            7                                                   REMAND AND CONTINUE
                                        v.                                      SCHEDULING CONFERENCE
                            8
                                THE SHERMAN-WILLIAMS COMPANY,                  (ECF No. 11)
                            9   and DOES 1 to 50, inclusive,
                           10                     Defendants.
                           11
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW
      L OS A NGELE S




                           13          The Court, having reviewed the parties’ Joint Stipulation to Stay Ruling on Plaintiff’s

                           14   Motion for Remand and Continue Scheduling Conference, and finding that good cause has been

                           15   shown, hereby orders that:

                           16          1.     The Court will defer ruling on Plaintiff’s Motion for Remand until no sooner than

                           17   March 5, 2019; and

                           18          2.     The INITIAL SCHEDULING CONFERENCE is continued to April 30, 2019

                           19   at 9:30AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. A

                           20   JOINT Scheduling Conference Report listing proposed discovery and trial dates shall be

                           21   electronically filed one (1) full week prior to the Scheduling Conference, and a copy shall be e-

                           22   mailed, in Microsoft Word format to bamorders@caed.uscourts.gov.

                           23
                                IT IS SO ORDERED.
                           24
                           25      Dated:    November 13, 2018                          /s/ Barbara   A. McAuliffe              _
                                                                                 UNITED STATES MAGISTRATE JUDGE
                           26
                           27
                           28

                                                                            ORDER GRANTING STIPULATION TO STAY RULING ON PLAINTIFF’S
                                                                            MOTION FOR REMAND AND CONTINUE SCHEDULING CONFERENCE
                                                                                                      CASE NO.: 1:18-CV-00950-DAD-BAM
